UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4570 Name of Registrant: Vanguard New York Tax- Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: February 29, 2012 Item 1: Schedule of Investments Vanguard New York Tax-Exempt Money Market Fund Schedule of Investments As of February 29, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.1%) New York (100.1%) Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.150% 3/7/12 LOC 11,705 11,705 1 BlackRock MuniHoldings New York Quality Fund, Inc. VRDP VRDO 0.360% 3/7/12 LOC 65,000 65,000 1 BlackRock MuniYield New York Quality Fund, Inc. VRDP VRDO 0.280% 3/7/12 LOC 35,000 35,000 Brookhaven NY GO 2.000% 9/15/12 1,791 1,805 Brookhaven NY Industrial Development Agency Civic Facility Revenue (Methodist Retirement Community Development Corp.) VRDO 0.160% 3/7/12 LOC 3,750 3,750 Brookhaven NY TAN 2.000% 5/9/12 3,000 3,008 Chappaqua NY Central School District TAN 1.000% 6/29/12 8,000 8,016 Chemung County NY Industrial Development Agency Civic Facility Revenue (Elmira College Project) VRDO 0.130% 3/7/12 LOC 9,600 9,600 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.160% 3/7/12 LOC 5,200 5,200 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.160% 3/7/12 LOC 5,035 5,035 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.160% 3/7/12 LOC 4,680 4,680 Erie County NY Fiscal Stability Authority BAN 1.500% 7/31/12 21,305 21,407 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.170% 3/7/12 (4) 17,350 17,350 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.160% 3/7/12 LOC 20,000 20,000 Half Hollow Hills NY Central School District TAN 1.500% 6/28/12 42,000 42,171 Hauppauge NY Union Free School District TAN 1.500% 6/22/12 23,000 23,087 Hempstead NY GO 2.500% 8/1/12 2,720 2,746 Ithaca City NY School District BAN 1.500% 7/7/12 10,605 10,650 Jericho NY Union Free School District TAN 2.000% 6/15/12 12,000 12,060 Liberty New York Development Corp. Revenue (Greenwich LLC) VRDO 0.140% 3/7/12 LOC 20,000 20,000 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.150% 3/7/12 LOC 30,395 30,395 Long Island NY Power Authority Electric System Revenue VRDO 0.090% 3/1/12 LOC 10,800 10,800 Long Island NY Power Authority Electric System Revenue VRDO 0.130% 3/7/12 LOC 7,500 7,500 Massapequa NY Union Free School District TAN 1.500% 6/21/12 7,000 7,024 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.160% 3/7/12 LOC 3,800 3,800 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.160% 3/7/12 LOC 6,140 6,140 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.170% 3/7/12 19,100 19,100 New York City NY Cultural Resources Revenue (Asia Society) VRDO 0.150% 3/7/12 LOC 8,235 8,235 New York City NY Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.110% 3/7/12 LOC 16,600 16,600 New York City NY Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.130% 3/7/12 40,100 40,100 New York City NY Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.130% 3/7/12 57,460 57,460 New York City NY GO 2.000% 8/1/12 5,000 5,037 New York City NY GO 2.000% 8/1/12 915 921 New York City NY GO 3.000% 8/1/12 19,305 19,530 New York City NY GO 5.500% 8/1/12 2,000 2,044 New York City NY GO 5.500% 8/1/12 2,500 2,555 New York City NY GO 5.625% 8/1/12 (Prere.) 1,250 1,279 New York City NY GO 5.750% 8/1/12 1,220 1,248 New York City NY GO 5.000% 10/1/12 1,400 1,438 1 New York City NY GO TOB VRDO 0.120% 3/1/12 LOC 2,075 2,075 New York City NY GO VRDO 0.090% 3/1/12 9,470 9,470 New York City NY GO VRDO 0.090% 3/1/12 8,530 8,530 New York City NY GO VRDO 0.090% 3/1/12 5,600 5,600 New York City NY GO VRDO 0.090% 3/1/12 7,665 7,665 New York City NY GO VRDO 0.090% 3/1/12 9,250 9,250 New York City NY GO VRDO 0.090% 3/1/12 3,700 3,700 New York City NY GO VRDO 0.090% 3/1/12 LOC 17,005 17,005 New York City NY GO VRDO 0.090% 3/1/12 LOC 24,790 24,790 New York City NY GO VRDO 0.100% 3/1/12 LOC 515 515 New York City NY GO VRDO 0.140% 3/7/12 LOC 6,000 6,000 New York City NY GO VRDO 0.150% 3/7/12 LOC 13,000 13,000 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.100% 3/7/12 LOC 5,000 5,000 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.110% 3/7/12 LOC 22,070 22,070 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.130% 3/7/12 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.300% 6/29/12 10,290 10,290 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.130% 3/1/12 1,900 1,900 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.180% 3/7/12 10,955 10,955 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.220% 3/7/12 5,365 5,365 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.260% 3/7/12 21,840 21,840 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.130% 3/7/12 LOC 45,800 45,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development) VRDO 0.130% 3/7/12 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.130% 3/7/12 LOC 6,800 6,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (100 Jane Street) VRDO 0.130% 3/7/12 LOC 8,550 8,550 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.130% 3/7/12 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.130% 3/7/12 LOC 48,100 48,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Lexington Courts) VRDO 0.130% 3/7/12 LOC 15,000 15,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.120% 3/7/12 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.130% 3/7/12 LOC 22,000 22,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.100% 3/7/12 LOC 33,600 33,600 New York City NY Industrial Development Agency Civic Facility Revenue (Lycee Francais De New York Project) VRDO 0.130% 3/7/12 LOC 9,650 9,650 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.150% 3/7/12 LOC 11,930 11,930 New York City NY Industrial Development Agency Civic Facility Revenue (MSMC Realty Corp. Project) VRDO 0.130% 3/7/12 LOC 2,900 2,900 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.160% 3/7/12 LOC 9,685 9,685 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.120% 3/7/12 LOC 15,120 15,120 New York City NY Industrial Development Agency Civic Facility Revenue (United Jewish Appeal) VRDO 0.120% 3/7/12 17,800 17,800 New York City NY Industrial Development Agency Special Facility Revenue (Korean Air Lines) VRDO 0.140% 3/7/12 LOC 8,400 8,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue CP 0.160% 3/1/12 15,000 15,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.130% 3/1/12 10,860 10,860 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.150% 3/7/12 12,300 12,300 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.160% 3/7/12 8,000 8,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.170% 3/7/12 4,900 4,900 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 3/7/12 4,895 4,895 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.260% 3/7/12 10,000 10,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.260% 3/7/12 18,000 18,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.260% 3/7/12 15,000 15,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 3/1/12 4,200 4,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 3/1/12 34,750 34,750 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.100% 3/1/12 11,200 11,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.130% 3/1/12 3,000 3,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.130% 3/7/12 28,500 28,500 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.170% 3/7/12 19,610 19,610 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.170% 3/7/12 12,845 12,845 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.130% 3/7/12 15,210 15,210 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.150% 3/7/12 LOC 9,950 9,950 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.170% 3/7/12 6,500 6,500 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.170% 3/7/12 1,000 1,000 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 11/1/12 4,275 4,380 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/12 2,205 2,274 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/12 2,500 2,578 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/12 2,550 2,632 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.130% 3/1/12 12,450 12,450 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.160% 3/7/12 5,295 5,295 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.170% 3/7/12 6,085 6,085 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.170% 3/7/12 2,800 2,800 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.170% 3/7/12 9,330 9,330 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.090% 3/1/12 11,550 11,550 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.110% 3/7/12 6,000 6,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.110% 3/7/12 3,455 3,455 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.110% 3/7/12 14,100 14,100 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.120% 3/7/12 44,860 44,860 New York City NY Trust for Cultural Resources Revenue (School of American Ballet Inc.) VRDO 0.130% 3/7/12 LOC 7,080 7,080 New York GO 5.000% 9/1/12 10,000 10,237 1 New York GO TOB VRDO 0.170% 3/7/12 14,715 14,715 New York Liberty Development Corp. Revenue PUT 0.270% 11/8/12 28,000 28,000 New York Liberty Development Corp. Revenue PUT 0.280% 11/8/12 12,400 12,400 New York Liberty Development Corp. Revenue PUT 0.300% 11/8/12 30,000 30,000 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.170% 3/7/12 7,510 7,510 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.100% 3/7/12 LOC 13,370 13,370 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.140% 3/7/12 LOC 3,000 3,000 1 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.170% 3/7/12 4,495 4,495 New York Metropolitan Transportation Authority Revenue CP 0.100% 4/4/12 LOC 5,000 5,000 New York Metropolitan Transportation Authority Revenue CP 0.140% 5/3/12 LOC 20,000 20,000 New York Metropolitan Transportation Authority Revenue CP 0.110% 7/9/12 LOC 15,625 15,625 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.170% 3/7/12 (13) 2,000 2,000 New York Metropolitan Transportation Authority Revenue VRDO 0.130% 3/7/12 LOC 25,925 25,925 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.220% 3/7/12 6,680 6,680 New York State Dormitory Authority Lease Revenue (Westchester County Court Facilities) VRDO 5.000% 8/1/12 3,125 3,187 New York State Dormitory Authority Revenue (Blythedale Children's Hospital) VRDO 0.160% 3/7/12 LOC 10,000 10,000 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.160% 3/7/12 LOC 4,390 4,390 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.160% 3/7/12 LOC 6,905 6,905 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.160% 3/7/12 LOC 15,000 15,000 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.160% 3/7/12 LOC 2,370 2,370 1 New York State Dormitory Authority Revenue (City University System) TOB VRDO 0.140% 3/7/12 10,690 10,690 New York State Dormitory Authority Revenue (Columbia University) CP 0.100% 3/1/12 1,095 1,095 New York State Dormitory Authority Revenue (Columbia University) CP 0.100% 3/1/12 12,800 12,800 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.090% 3/7/12 40,150 40,150 New York State Dormitory Authority Revenue (Cornell University) CP 0.120% 5/1/12 6,500 6,500 1 New York State Dormitory Authority Revenue (Cornell University) TOB VRDO 0.170% 3/7/12 12,500 12,500 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.150% 3/7/12 2,885 2,885 New York State Dormitory Authority Revenue (LeMoyne College) VRDO 0.150% 3/7/12 LOC 4,565 4,565 New York State Dormitory Authority Revenue (Long Island University) VRDO 0.150% 3/7/12 LOC 6,930 6,930 1 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) TOB VRDO 0.220% 3/7/12 LOC 15,785 15,785 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.140% 3/7/12 LOC 68,100 68,100 New York State Dormitory Authority Revenue (Mount St. Mary College) VRDO 0.150% 3/7/12 LOC 4,700 4,700 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.120% 3/7/12 LOC 4,800 4,800 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.110% 3/7/12 LOC 9,120 9,120 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.110% 3/7/12 LOC 15,450 15,450 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/12 3,730 3,737 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/12 1,500 1,503 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/12 1,000 1,002 New York State Dormitory Authority Revenue (Personal Income Tax) 3.000% 8/15/12 910 921 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.140% 3/7/12 17,445 17,445 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.160% 3/7/12 6,800 6,800 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.130% 3/7/12 21,215 21,215 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/12 (Prere.) 1,270 1,295 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 (Prere.) 25,420 25,666 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 (Prere.) 8,495 8,576 1 New York State Dormitory Authority Revenue (State University Educational Facilities) TOB VRDO 0.150% 3/7/12 LOC 10,265 10,265 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.170% 3/7/12 4,590 4,590 1 New York State Environmental Facilities Corp. Revenue (New York City Municipal Water Finance Authority Project) TOB VRDO 0.160% 3/7/12 4,450 4,450 1 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) TOB VRDO 0.160% 3/7/12 3,185 3,185 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.160% 3/7/12 3,645 3,645 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.100% 3/7/12 LOC 9,820 9,820 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.110% 3/7/12 LOC 12,000 12,000 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.110% 3/7/12 LOC 6,570 6,570 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.110% 3/7/12 LOC 3,950 3,950 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.110% 3/7/12 LOC 3,900 3,900 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.140% 3/7/12 LOC 8,000 8,000 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.120% 3/7/12 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.130% 3/7/12 LOC 45,000 45,000 New York State Housing Finance Agency Housing Revenue (West 37th Street) VRDO 0.160% 3/7/12 LOC 4,200 4,200 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.110% 3/7/12 LOC 15,000 15,000 New York State Housing Finance Agency Revenue (Gotham West Housing) VRDO 0.110% 3/7/12 LOC 1,200 1,200 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.140% 3/7/12 15,000 15,000 1 New York State Housing Finance Agency Revenue (Service Contract) TOB VRDO 0.130% 3/1/12 16,465 16,465 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/12 2,000 2,008 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.210% 3/7/12 8,800 8,800 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.210% 3/7/12 12,090 12,090 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.220% 3/7/12 10,330 10,330 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.220% 3/7/12 11,085 11,085 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.290% 3/7/12 5,000 5,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.130% 3/1/12 1,900 1,900 New York State Mortgage Agency Revenue (Homeowner Mortgage) VRDO 0.150% 3/1/12 4,400 4,400 New York State Mortgage Agency Revenue (Homeowner Mortgage) VRDO 0.150% 3/1/12 2,000 2,000 New York State Mortgage Agency Revenue (Homeowner Mortgage) VRDO 0.150% 3/7/12 8,500 8,500 New York State Power Authority Revenue CP 0.150% 4/4/12 2,500 2,500 New York State Power Authority Revenue CP 0.150% 4/13/12 5,500 5,500 New York State Power Authority Revenue CP 0.150% 5/3/12 10,000 10,000 New York State Power Authority Revenue PUT 0.190% 9/4/12 22,600 22,600 New York State Power Authority Revenue PUT 0.190% 9/4/12 17,660 17,660 New York State Thruway Authority BAN 2.000% 7/12/12 40,000 40,239 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 1.750% 4/1/12 1,000 1,001 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/12 2,180 2,186 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/12 1,555 1,561 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/12 2,175 2,184 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/12 1,310 1,315 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/12 1,000 1,004 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/12 1,000 1,004 New York State Thruway Authority Revenue (Personal Income Tax) 5.125% 3/15/12 (Prere.) 4,285 4,293 New York State Urban Development Corp. Revenue (Personal Income Tax) 3.000% 3/15/12 3,935 3,939 New York State Urban Development Corp. Revenue (Personal Income Tax) 4.000% 12/15/12 2,395 2,465 1 New York State Urban Development Corp. Revenue (Service Contract) TOB VRDO 0.170% 3/7/12 8,910 8,910 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 3/7/12 LOC 12,200 12,200 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 3/7/12 LOC 22,400 22,400 Northport - East Northport NY Union Free School District TAN 1.500% 6/28/12 30,000 30,120 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.280% 3/7/12 LOC 21,000 21,000 1 Nuveen New York Select Quality Municipal Fund VRDP VRDO 0.280% 3/7/12 LOC 31,000 31,000 Onondaga County NY GO 4.000% 3/1/12 2,765 2,765 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.160% 3/7/12 LOC 8,395 8,395 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.160% 3/7/12 LOC 5,865 5,865 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.160% 3/7/12 LOC 6,435 6,435 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.130% 3/7/12 LOC 16,525 16,525 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.220% 3/7/12 6,500 6,500 Port Washington NY Union Free School District TAN 1.500% 6/21/12 20,000 20,073 Riverhead NY Industrial Development Agency Civic Facility Revenue (Central Suffolk Hospital Project) VRDO 0.160% 3/7/12 LOC 6,670 6,670 Riverhead NY Industrial Development Agency Civic Facility Revenue (Central Suffolk Hospital Project) VRDO 0.160% 3/7/12 LOC 7,705 7,705 Rockland County NY Industrial Development Agency Civic Facility Revenue (Dominican College Project) VRDO 0.140% 3/7/12 LOC 6,280 6,280 1 Suffolk County NY GO TOB VRDO 0.170% 3/7/12 3,265 3,265 1 Suffolk County NY GO TOB VRDO 0.220% 3/7/12 2,590 2,590 Suffolk County NY Industrial Development Agency Civic Facility Revenue (St. Anthony's High School) VRDO 0.100% 3/7/12 LOC 19,175 19,175 Suffolk County NY Water Authority Revenue VRDO 0.090% 3/7/12 45,400 45,400 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.130% 3/7/12 LOC 3,635 3,635 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/12 (Prere.) 15,470 15,674 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.150% 3/7/12 5,575 5,575 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.150% 3/7/12 8,790 8,790 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.150% 3/7/12 LOC 27,410 27,410 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.160% 3/7/12 LOC 17,500 17,500 Triborough Bridge & Tunnel Authority New York Revenue PUT 4.000% 11/15/12 3,200 3,282 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.160% 3/7/12 2,660 2,660 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.170% 3/7/12 10,035 10,035 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.090% 3/1/12 LOC 2,900 2,900 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.090% 3/1/12 LOC 11,100 11,100 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.090% 3/7/12 LOC 9,485 9,485 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.100% 3/7/12 LOC 13,600 13,600 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.120% 3/7/12 LOC 18,200 18,200 Westchester County NY GO 5.000% 6/1/12 1,000 1,012 Yorktown NY Central School District BAN 1.500% 8/31/12 8,000 8,043 Total Tax-Exempt Municipal Bonds (Cost $2,769,682) Total Investments (100.1%) (Cost $2,769,682) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, the aggregate value of these securities was $649,395,000, representing 23.5% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security.
